              Case 2:21-cv-00303-RSM Document 10 Filed 03/25/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    HENRY JAMES,                                      Case No. C21-303RSM

11                  Plaintiff,                          ORDER GRANTING MOTION FOR
                                                        SERVICE BY UNITED STATES
12                    v.                                MARHSAL
13
      SERGEANT F. THOMAS, et al.,
14
                  Defendants.
15
16          This matter comes before the Court on Plaintiff’s Motion for Service of Summonses by

17   United States Marshal Service. Dkt. #9. Plaintiff James is proceeding in this matter in forma
18
     pauperis and therefore seeks assistance with service of the Summons and Complaint on
19
     Defendants. No Defendant has appeared in this matter.
20
            Federal Rule of Civil Procedure 4(c)(3) provides:
21
22                 At the plaintiff’s request, the court may order that service be made
                   by a United States marshal or deputy marshal or by a person
23                 specially appointed by the court. The court must so order if the
24                 plaintiff is authorized to proceed in forma pauperis under 28
                   U.S.C. § 1915 or as a seaman under 28 U.S.C. § 1916.
25
            The Rule allows the Court to order service by the Marshal when requested, and
26
27   mandates it for in forma pauperis prisoner plaintiffs proceeding under 28 U.S.C. § 1915.

28   Although Plaintiff was granted leave to proceed in forma pauperis in this Court, he is not a



     ORDER GRANTING MOTION FOR SERVICE BY UNITED STATES MARHSAL - 1
                 Case 2:21-cv-00303-RSM Document 10 Filed 03/25/21 Page 2 of 2




     prisoner. However, the Court recognizes that Plaintiff has limited means and the Court should
 1
 2   assist in the service of this matter. Plaintiff has provided sufficient information to effect service

 3   of the Summons and Complaint.
 4
            Having reviewed Plaintiff’s motion, and for the reasons stated above, the Court hereby
 5
     finds and ORDERS:
 6
 7          1.       Plaintiff’s Motion for Service by U.S. Marshal (Dkt. #9) is GRANTED.

 8          2.       The United States Marshal shall send the following to each named Defendant by
 9   first class mail: a copy of the Complaint (Dkt. #7) and of this Order, a copy of the appropriate
10
     Summons, two copies of the Notice of Lawsuit and Request for Waiver of Service of
11
     Summons, a Waiver of Service of Summons, and a return envelope, postage prepaid, addressed
12
13   to the Clerk’s Office for each Defendant. All costs of service shall be advanced by the United

14   States. The Clerk SHALL assemble the necessary documents to effect service.
15          3.       The Clerk shall mail a copy of this Order to Plaintiff via U.S. Mail.
16
17
            DATED this 25th day of March, 2021.
18
19
20
21
                                                    A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     ORDER GRANTING MOTION FOR SERVICE BY UNITED STATES MARHSAL - 2
